Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Reply under 1.111 to Pre-Interview Communication filed on 07/08/2021.
Claims 1, 3-9, 12, 14-18, and 20are allowed. 
EXAMINER’S AMENDMENT
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview held by Applicant’s representative, Mr. Xin Xie (Reg. No. 70,890), and Examiner Linh Pham, on July12, 2021.  Applicant’s representative, Mr. Xie has agreed and authorized the Examiner to amend claims 1, 12, and 18.




Claims
Replacing claims 1-20 as following:	

storing data representing respective sub-elements of a complex task;
storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element;
identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element;
determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, comprising:
receiving an input;
generating, using a neural network, a semantic output from the input;
determining, from the semantic output:
a state of any of the first sub-element and the second sub-element; and
a modification to be applied to a link between the first sub-element and the
second sub-element;
in response to determining that the temporal dependency has changed, updating a work order based on the modification 
providing a graphical representation of the updated work order, the graphical representation comprising:
an ordered list of priorities of the respective sub-elements based on deadlines of the respective sub-elements; or statuses of the respective sub-elements, the statuses indicating whether the respective sub-elements are overdue or unscheduled.

3. (Original) The method of claim 1, wherein the determining whether the temporal dependency of the second sub-element on the first sub-element has changed comprises:
determining, from the identified change, whether the second sub-element is temporally dependent on the first sub-element;
in response to determining that the second sub-element is not temporally dependent on the first sub-element, updating the work order to indicate that the first sub-element and the second sub-element are performed at least partially in parallel.
4. (Original) The method of claim 1, wherein the determining whether the temporal dependency of the second sub-element on the first sub-element has changed comprises: 
determining, from the identified change, whether the second sub-element determined to be previously temporally independent from the first sub-element has become temporally dependent on the first sub-element; and
in response to determining that the second sub-element is now temporally dependent on the first sub-element, updating the work order to indicate that the first sub-element and the second sub-element are performed at least partially in series.
5. (Original) The method of claim 1, further comprising:
determining whether a physical component to be used in the first sub-element or the second sub-element is available during at least a threshold portion of a duration or a predicted duration of the first sub-element or the second sub-element; and

6. (Original) The method of claim 1, further comprising:
in response to determining that the temporal dependency of the second sub-element on the first sub-element has changed, providing a rescheduling suggestion that increases an overall efficiency of performance of the first sub-element, the second sub-element and downstream sub-elements.
7. (Original) The method of claim 1, further comprising:
in response to determining that the temporal dependency of the second sub-element on the first sub-element has changed, providing an automatic modification to resolve a conflict caused by the changed temporal dependency.
8. (Original) The method of claim 7, further comprising propagating the automatic modification to resolve conflicts caused to subsequent sub-elements.
9. (Original) The method of claim 1, further comprising:
determining whether a third sub-element requires integrating respective components from the first sub-element and the second sub-element; and
in response to determining that the third sub-element requires integrating the respective components, updating the work order to indicate that the first sub-element and the second sub-element are completed prior to a beginning of the third sub-element.
10. (Cancelled)
11. (Cancelled)

storing data representing respective sub-elements of a complex task;
storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element;
identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element;
determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed, comprising:
receiving an input;
generating, using a neural network, a semantic output from the input;
determining, from the semantic output:
a state of any of the first sub-element and the second sub-element; and
a modification to be applied to a link between the first sub-element and the second sub-element;
in response to determining that the temporal dependency has changed, updating a work order based on the modification 
providing a graphical representation of the updated work order, the graphical representation comprising:
an ordered list of priorities of the respective sub-elements based on deadlines of the respective sub-elements; or statuses of the respective sub-elements, the statuses indicating whether the respective sub-elements are overdue or unscheduled.
13. (Cancelled)
14. (Original) The apparatus of claim 12, wherein the determining whether the temporal dependency of the second sub-element on the first sub-element has changed comprises:
determining, from the identified change, whether the second sub-element is temporally dependent on the first sub-element;
in response to determining that the second sub-element is not temporally dependent on the first sub-element, updating the work order to indicate that the first sub-element and the second sub-element are performed at least partially in parallel.
15. (Original) The apparatus of claim 12, wherein the determining whether the temporal dependency of the second sub-element on the first sub-element has changed comprises: 
determining, from the identified change, whether the second sub-element determined to be previously temporally independent from the first sub-element has become temporally dependent on the first sub-element; and
in response to determining that the second sub-element is now temporally dependent on the first sub-element, updating the work order to indicate that the first sub-element and the second sub-element are performed at least partially in series.

determining whether a physical component to be used in the first sub-element or the second sub-element is available during at least a threshold portion of a duration or a predicted duration of the first sub-element or the second sub-element; and
in response to determining that the physical component is unavailable for more than the threshold portion, adding a new sub-element to determine an availability of the physical component prior to the first sub-element or the second sub-element.
17. (Original) The apparatus of claim 12, wherein the instructions further cause the one or more computers to perform:
in response to determining that the temporal dependency of the second sub-element on the first sub-element has changed, providing a rescheduling suggestion that increases an overall efficiency of performance of the first sub-element, the second sub-element and downstream sub-elements.
18. (Currently Amended) A non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
storing data representing respective sub-elements of a complex task;
storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element;
identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element;
, comprising:
receiving an input;
generating, using a neural network, a semantic output from the input;
determining, from the semantic output:
a state of any of the first sub-element and the second sub-element; and
a modification to be applied to a link between the first sub-element and the second sub-element;
in response to determining that the temporal dependency has changed, updating a work order based on the modification 
providing a graphical representation of the updated work order, the graphical representation comprising:
an ordered list of priorities of the respective sub-elements based on deadlines of the respective sub-elements; or statuses of the respective sub-elements, the statuses indicating whether the respective sub-elements are overdue or unscheduled.
19. (Cancelled)
20. (Original) The non-transitory computer storage medium of claim 18, wherein the instructions further cause the one or more computers to perform:
determining whether a physical component to be used in the first sub-element or the second sub-element is available during at least a threshold portion of a duration or a predicted duration of the first sub-element or the second sub-element; and

Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for providing a graphical representation of a complex task; including one or more links between two or more sub-element.
The closest prior art, as previously and currently recited, Schulz is directed to a method/system for providing a graphical user interface to allow a user to identify a first task context and associate a plurality of first tasks with the first task context, and to identify a second task context and associate a plurality of second tasks with the second task context.  Grant is directed to a method/system for sharing data between multiple installations, structures, vessels, or other resources.  Gaskell (US 2010/0305994) is directed to a method/system for storing user identities and user rights associated with the user identities will allow the display means to be adapted to limit the display according to the user rights, either by withholding information relating to processes and/or phases not defined in the user rights, and/or by aggregating a plurality of cells and displaying a composite task status.  Gores, Jurgen (“Gores,” US 9,128,804) is directed to a method/system for using basic information obtained during merging to help a user resolve high-level merge conflicts.  Raman et al., (“Raman,” US 2017/0109217) is directed to a method/system for scheduling in the presence of task conflict edges on a storing data representing one or more links between two or more sub-elements, the links indicating a dependency between said sub-elements, wherein the links indicate a temporal dependency of a second sub-element on a first sub-element; identifying a change in a performance, or in a physical component, of any of the first sub-element or the second sub-element; determining, from the identified change, whether the temporal dependency of the second sub-element on the first sub-element has changed; receiving an input; generating, using a neural network, a semantic output from the input; determining, from the semantic output: a state of any of the first sub-element and the second sub-element; and a modification to be applied to a link between the first sub-element and the second sub-element; in response to determining that the temporal dependency has changed, updating a work order based on the modification; and providing a graphical representation of the updated work order, the graphical representation comprising: an ordered list of priorities of the respective sub-elements based on deadlines of the  .
Therefore, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174